Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. In response to applicant's argument that the Heuermann fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., separate cable adapter and test probe) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Since the adapter of Heuermann operable with a RF test probe, the Examiner believes that the Heuermann discloses argued limitation. With respect to claims 2 and 7 Applicant relies on the same argument i.e. separate cable adapter and test probe. The Examiner again disagrees because the Heuermann discloses the base and the metal housing as claimed. 
Applicant later argues that:
 “Agilent fails to disclose an RF test probe adapter comprising a cable adapter comprising a first pin operable to electrically couple a center conductor of the coaxial cable to a first lead of the RF test probe, and a second pin operable to electrically couple an outer conductor of the coaxial cable to a second lead of the test probe, as recited in claim 1 and similarly recited in claims 8 and 14. 
In the Office Action on page 4, it is nowhere alleged or explained how Agilent discloses the above-mentioned features. Rather, the claim language is simply reproduced in the Office Action without further explanation. Thus, nowhere has it been shown on the record that Agilent anticipates the above-mentioned features of claims 1, 8 and 14.”
.



    PNG
    media_image1.png
    426
    952
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heuermann (US 6078184).
Regarding claim 1, Heuermann at fig. 1-2 discloses a radio frequency (RF) test probe adapter [1, 2] comprising: 
a cable adapter operable for use with a RF test probe [12, lines 38-41 of col. 3], the cable adapter comprising: a cable connector [2 for coaxial cable] configured to physically couple to a connector of a coaxial cable, a first pin [8, lines 12-14 of col. 3] operable to electrically couple a center conductor of the coaxial cable to a first lead of the RF test probe, and a second pin [9, lines 12-14 of col. 3] operable to electrically couple an outer conductor of the coaxial cable to a second lead of the test probe; and 
a housing [1, lines 24-25 of col. 3] sized and shaped to secure the RF test probe and the cable adapter in a physically coupled configuration. 
Regarding claim 2, Heuermann at fig. 1-2 discloses the cable adapter further comprises a base [3], the base supporting the cable connector and each of the first and second pins. 
Regarding claim 7, Heuermann at fig. 1-2 discloses the housing is made, at least in part, of an electrostatic discharge material [metal housing 1].

Claims 1-5, 8-12, 14-15 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agilent Technologies (168A and 1169A InfiniiMax Differential and Single-ended Probes).
[see annotated figures below] comprising: 
a cable adapter operable for use with a RF test probe [see annotated figures below] the cable adapter comprising: a cable connector [see annotated figures below] configured to physically couple to a connector of a coaxial cable [cable as shown near cable connector of annotated figures], a first pin [PosOut/first pin] operable to electrically couple a center conductor of the coaxial cable [via center conductor of SMA/cable connector i.e. “Pos in”] to a first lead [lead of RF test probe for PosOut, see annotated figures below] of the RF test probe, and a second pin [NegOut/second pin] operable to electrically couple an outer conductor of the coaxial cable [via outer conductor of SMA/cable connector i.e outer conductor  of “Pos in”] to a second lead [lead of RF probe for NegOut, see annotated figures below] of the test probe; and 
a housing (have an internal cavity) [cavity as shown for RF probe and Cable Adapter] sized and shaped to secure the RF test probe and the cable adapter in a physically coupled configuration. 

    PNG
    media_image2.png
    691
    688
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    355
    867
    media_image3.png
    Greyscale


[as shown above], the base supporting the cable connector and each of the first and second pins. 
Regarding claims 3 and 10, Agilent discloses the housing further comprises a ledge [as shown above] operable to interface with and secure (removably) the base of the cable adapter within the housing. 
Regarding claims 4, 11 and 16-18, Agilent discloses the base is configured to be received within the housing, and to be removably [as shown] supported by the housing, such that the second cable adapter is interchangeable with the cable adapter [interchangeable with same/similar probe head 5830A (having same size and shape)]. 
Regarding claims 5, 12 and 19, Agilent discloses the housing comprises a first portion [Top] configured to support a first side of the RF test probe and a first side of the base of the cable adapter and a second portion [bottom] configured to support a second side of the RF test probe and a second side of the base of the cable adapter. 
Regarding claim 8, Agilent as shown above at annotated drawings discloses all the elements including the radio frequency (RF) test probe assembly comprising: a radio frequency (RF) test probe having a first lead [lead (nor shown) of RF probe for first pin] and a second lead [lead (not shown) of RF probe for second pin]; a radio frequency (RF) test probe adapter operable to receive and support the RF test probe, the radio frequency (RF) test probe adapter comprising: a cable adapter operable for use with the RF test probe, the cable adapter comprising: a cable connector configured to physically couple to a connector of a coaxial cable, a first pin operable to electrically .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Agilent as applied to claims (5, 4, 3, 2, 1), (12, 9, 8) and (19, 14) above, and further in view of Derr et al. (US 2004/0027040 A1).
Regarding claims 6, 13 and 20, Agilent discloses all the elements including the housing further comprises the first portion and the second portion are coupled together. Hinge mechanism is well known in the art to close and secure two housings. Agilent is silent about said housing further comprises a hinge mechanism, and the first portion and the second portion are pivotally coupled together via the hinge mechanism. Derr et al. (hereafter Derr) in similar environment (see title) and at ¶0010 discloses a hinge mechanism to lock two housing parts. Therefore, it would have been obvious to  a person having ordinary skill the art before the effective filing date to modify the locking .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



March 7, 2022